The petitioner has failed to show that he has a clear legal right to the remedy he sought. The State Civil Service Commission cannot be directed to certify the petitioner for payment of salary without a prior certification by the Board of Justices as required by rule XXII of the Rules for Classified Civil Service. The Board of Justices of the First Judicial District was not made a party to this "proceeding, The petitioner’s remedy, if any, is by way of plenary suit. Order *756unanimously reversed, with twenty dollars costs and disbursements to the appellants, and the motion for a peremptory order denied. Present — Townley, Glennon, Untermyer, Cohn and Callahan, JJ.